

Exhibit 10.1


AMENDMENT NO. 2 TO THE FIFTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
ENTERPRISE PRODUCTS PARTNERS L.P.
 
This Amendment No. 2 (this “Amendment No. 2”) to the Fifth Amended and Restated
Agreement of Limited Partnership of Enterprise Products Partners L.P. dated
effective as of August 8, 2005 (the “Partnership Agreement”) is hereby adopted
by Enterprise Products GP, LLC, a Delaware limited liability company (the
“General Partner”), as general partner of the Partnership.  Capitalized terms
used but not defined herein are used as defined in the Partnership Agreement.
 
WHEREAS, the General Partner desires to amend the Partnership Agreement to make
certain adjustments to certain allocation provisions and the definitions related
thereto, which adjustments shall be effective in accordance with Section 761(c)
of the Code as of January 1, 2007; and


                WHEREAS, acting pursuant to the power and authority granted to
it under Section 13.1(d) of the Partnership Agreement, the General Partner has
determined that the following amendment to the Partnership Agreement does not
require the approval of any Limited Partner.


NOW THEREFORE, the General Partner does hereby amend the Partnership Agreement
as follows:


Section 1.  Attachment I referred to in Section 1.1 is hereby amended to amend
and restate the following definitions:
 
“Net Termination Gain” means, for any taxable year, the sum, if positive, of all
items of income, gain, loss or deduction recognized by the Partnership (a) after
the Liquidation Date or (b) upon the sale, exchange or other disposition of all
or substantially all of the assets of the Partnership Group, taken as a whole,
in a single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group).  The items included in the
determination of Net Termination Gain shall be determined in accordance with
Section 5.5(b) and shall not include any items of income, gain or loss specially
allocated under Section 6.1(d).
 
“Net Termination Loss” means, for any taxable year, the sum, if negative, of all
items of income, gain, loss or deduction recognized by the Partnership (a) after
the Liquidation Date or (b) upon the sale, exchange or other disposition of all
or substantially all of the assets of the Partnership Group, taken as a whole,
in a single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group).  The items included in the
determination of Net Termination Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items of income, gain or loss specially
allocated under Section 6.1(d).
 
Section 2.  Sections 5.5(d) is hereby amended to read in full as follows:
 

 
1

--------------------------------------------------------------------------------

 

(i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on an
issuance of additional Partnership Interests for cash or Contributed Property,
the issuance of Partnership Interests as consideration for the provision of
services or the conversion of the General Partner’s Combined Interest to Common
Units pursuant to Section 11.3(c), the Capital Accounts of all Partners and the
Carrying Value of each Partnership property immediately prior to such issuance
shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, as if such Unrealized
Gain or Unrealized Loss had been recognized on an actual sale of each such
property immediately prior to such issuance for an amount equal to its fair
market value, and had been allocated to the Partners at such time pursuant to
Section 6.1(c) in the same manner as any item of gain or loss actually
recognized following an event giving rise to the dissolution of the Partnership
would have been allocated.  In determining such Unrealized Gain or Unrealized
Loss, the aggregate cash amount and fair market value of all Partnership assets
(including cash or cash equivalents) immediately prior to the issuance of
additional Partnership Interests shall be determined by the General Partner
using such reasonable method of valuation as it may adopt; provided, however,
that the General Partner, in arriving at such valuation, must take fully into
account the fair market value of the Partnership Interests of all Partners at
such time.  The General Partner shall allocate such aggregate value among the
assets of the Partnership (in such manner as it determines in its discretion to
be reasonable) to arrive at a fair market value for individual properties.
 
(ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property
immediately prior to such distribution for an amount equal to its fair market
value, and had been allocated to the Partners, at such time, pursuant to Section
6.1(c) in the same manner as any item of gain or loss actually recognized
following an event giving rise to the dissolution of the Partnership would have
been allocated.  In determining such Unrealized Gain or Unrealized Loss, the
aggregate cash amount and fair market value of all Partnership assets (including
cash or cash equivalents) immediately prior to a distribution shall (A) in the
case of an actual distribution that is not made pursuant to Section 12.4 or in
the case of a deemed distribution, be determined and allocated in the same
manner as that provided in Section 5.5(d)(i) or (B) in the case of a liquidating
distribution pursuant to Section 12.4, be determined and allocated by the
Liquidator using such reasonable method of valuation as it may adopt.
 
Section 3.  Section 6.1(d) is hereby amended to add in full as follows:
 
(xii)  Corrective and Other Allocations.
 
A.  In the event the Carrying Value of Partnership property is adjusted pursuant
to Section 5.5(d), the provisions of this Section 6.1(d)(xii) are intended, to
the extent possible over time, to cause the respective Capital Accounts of the
Partners, taking into account the Incentive Distributions, to be in the same
relative proportion had the prior adjustment to the
 

 
2

--------------------------------------------------------------------------------

 

Carrying Value of Partnership property not occurred.  To effectuate the intent
of this Section 6.1(d)(xii), the General Partner may allocate that portion of
the deductions, cost recovery or amortization attributable to an adjustment to
the Carrying Value of a Partnership property pursuant to Section 5.5(d) in the
same manner that the Unrealized Gain or Unrealized Loss attributable to such
property is allocated pursuant to Section 5.5(d).
 
B.  In making the allocations required under this Section 6.1(d)(xii), including
the allocations that may result from the sale or other taxable disposition of
any Partnership property that has been subject to an adjustment to the Carrying
Value of such Partnership property, the General Partner may apply whatever
conventions or other methodology it determines will satisfy the purpose of this
Section 6.1(d)(xii).
 
Section 4.  Except as hereby amended, the Partnership Agreement shall remain in
full force and effect.
 
Section 5.  This Amendment No. 2 shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, all rights and remedies
being governed by such laws without regard to principles of conflicts of laws.
 
IN WITNESS WHEREOF, this Amendment No. 2 has been executed as of April 14, 2008.
 


 


 

   
GENERAL PARTNER:
         
ENTERPRISE PRODUCTS GP, LLC
                     
By:           /s/ Michael A. Creel
   
Michael A. Creel
   
President and Chief Executive Officer

 

 
 
3

--------------------------------------------------------------------------------

 
